Case 19-05235-jwc    Doc 22   Filed 11/15/19 Entered 11/15/19 16:36:37     Desc Main
                              Document      Page 1 of 4
                                                                     ILEU             O'r
                                                                    U.S. BAN:KRUPIt j cOLIRT
                                                                       NORTH.'  DIST-PICT


                                                                    2019 NOV 15 PM 2: 00
             IN THE UNITED STATES BANKRUPTCY COU
                                                                         11.17;E!= .1 ', Tli   ;.7S
              FOR THE NORTHERN DISTRICT OF GEORGI                        p   „"C
                        ATLANTA DIVISION
                                                                             nFpliTY ilFrK

IN RE:                                            CHAPTER 7

TOWANDA BRAXTON,                                  Case No. 19-55269-jwc

                    Debtor.
                                             •




Michael Wagoner,                             :   Adversary Proceeding No.

             Plaintiff,                           19-05235-jwc

VS.


Towanda Braxton; Big Toe, Inc.; T. Braxton:
Beauty Company, I,LC; and Doe
Defendants 1-3.

             Defendant.

             MOTION TO SUBSTITUTE OR ADD DEFENDANT

      COMES NOW, pursuant to Bankruptcy Rules 7021 and/or 7025 Plaintiff

Michael Wagoner ("Plaintiff') and files this Motion to Substitute or Add

Defendant in the above action.      Plaintiff respectfully requests that the Court

substitute Adam Tran for Doe Defendant 1 or, in -the alternative, add Adam Tran as

a party Defendant to this action.




                                         1
Case 19-05235-jwc   Doc 22   Filed 11/15/19 Entered 11/15/19 16:36:37    Desc Main
                             Document      Page 2 of 4




      Plaintiff respectfully requests fourteen (14) days from the date this Court

grants this Motion to file its Amended Complaint in this adversary proceeding.

                                      Respectfully submitted,




                                          77- )
                                      Gregory 0. Shenton
                                      Georgia Bar No. 640943
                                      Attorney for Plaintiff
                                      SHENTON LAW, P.C.
                                      127 Church Street, Suite 360
                                      Marietta, Georgia 30060
                                      (678) 290-6530
                                      (678) 290-6531 (fax)
                                      gg_e_gL_
                                           Dslientonlawfirm.com




                                        2
Case 19-05235-jwc    Doc 22   Filed 11/15/19 Entered 11/15/19 16:36:37   Desc Main
                              Document      Page 3 of 4




            IN THE UNITED STATES BANKRUPTCY COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

IN RE:                                            CHAPTER 7
                                            •

TOWANDA BRAXTON,                                  Case No. 19-55269-jwc

                    Debtor.


Michael Wagoner,                            :   Adversary Proceeding No.

            Plaintiff,                            19-05235-jwc

VS.

Towanda Braxton; Big Toe, Inc.; T. Braxton:
Beauty Company, LLC; and Doe
Defendants 1-3.

            Defendant.

                    CERTIFICATE OF MAILING / SERVICE

      I HEREBY CERTIFY that I served a copy of the Motion to Substitute or

Add Defendant* on the following: via first-class U.S. Mail, postage prepaid on

November 15, 2019:

Jared L. Mitnick                            Big Toe, Inc.
3180 North Point Parkway                    Attn: Bert Padell, Reg. Agent
Suite 103                                   48 Wall Street
Alpharetta, GA 30005                        New York, GA 10005
Case 19-05235-jwc   Doc 22       Filed 11/15/19 Entered 11/15/19 16:36:37   Desc Main
                                 Document      Page 4 of 4




Big Toe, Inc.                                   T. Braxton Beauty Company, LLC
Attn: Towanda Braxton, Agent                    Attn: Towanda Braxton, Reg. Agent
3949 Belle Glade Court                          912 Heritage Post Lane
Snellville, GA 30039                            Grayson, GA 30017

T. Braxton Beauty Company, LLC                  United States Trustee
Attn: Towanda Braxton, Member                   362 Richard B. Russell Building
3949 Belle Glade Court                          75 Ted Turner Drive
Snellville, GA 30039                            Atlanta, GA 30303

William J. Layng, Jr., Trustee                  Lisa F. Caplan
2451 Cumberland Parkway                         Rubin Lublin, LLC
Suite 3477                                      3145 Avalon Ridge Place, Suite 100
Atlanta, GA 30339                               Peachtree Corners, GA 30071

Towanda Braxton
3949 Belle Glade Court
Snellville, GA. 30039



                                               77-7
                                         Gregory 0. Shenton
                                         Georgia Bar No. 64043
127 Church Street, Suite 360
Marietta, Georgia 30060
greg@shentonlawfirm.com
(678) 290-6530 (phone)
(678) 290-6531 (fax)




                                           4
